Title: To Benjamin Franklin from Benjamin Franklin Bache, 12 September 1781
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher grand papa,
Ce 12e. 7bre. [1781]
Je vous écris cette lettre pour vous donner de mes nouvelles et pour vous en demander des vôtres je ne vous l’écris pas en anglois parceque je n’y suis pas bien perfectionné mais la première lettre que je vous ècrirai je vous l’ècrirai en anglois et je vous enverrai en même temps de mon dessin. J’ai deja fait un joli paisage et j’ai entrepris un autre petit sujet qui est une bergère qui file son enfant et ses moutons à ses pieds je fais tous mes efforts pour avoir le prix de bonnes notes que Ion ne donne pas dans la grande église de saint pierre mais que je trouve fort glorieux l’on fournit chacun tant dans l’année et L’on marque des bonnes pour ce que l’on fait de bien et des mauvaises pour ce que l’on fait de mal et à la fin de L’année les deux ou trois de ceux qui ont le plus de bonnes notes remportent le prix je suis a present en troisieme. Mon cher Grand papa je vous prierai de me dire si cockran est toujours à Passy chez Monsieur Le Cœur et s’il y est mieux qu’auparavant, j’ai appris que Gibraltar etoit environné et cela m’a beaucoup fait de plaisir de même que les lettres de Mon papa et de mon petit frère Will je vois qu’il sait assez bien écrire pour son age et j’espère de leur repondre le plustôt possible. Md Cramer a toujours beaucoup de complaisances pour moi et vous fait bien ses compliments et Mr et Md Marignac vous presentent bien leurs respects.
J’ai L’honneur d’être mon cher grand papa Votre très humble et très Obeissant petit fils
Benjamin Franklin BACHE
 
Addressed in Marignac’s hand: A Monsieur / Monsieur Franklin Ministre / Plénipotentiaire des Provinces unies / de L’Amérique auprès de Sa Majesté / très chrétienne. Recommandée à Monsieur / Grand Banquier. Ruë Montmartre / A Paris
Notation: B.F.B. to Dr. F Geneva Sept. 12.
